DETAILED ACTION
Status of the Claims
	Claims 1-5 and 7-20 are pending in the instant application. Claims 5 and 10-20 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-4 and 7-9 are being examined on the merits in the instant application.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Priority
	The U.S. effective filing date has been determined to be 06/29/2016, the filing date of the instant application. Applicant's claim for a priority date of, 06/30/2015, the filing date of U.S. Provisional Application No. 62/187,120, is acknowledged, however the instant claims include the proviso that “the composition does not include other ingredients that are known to improve cognitive function”,  a limitation not described in the U.S. Provisional Application No. 62/187,120.

Information Disclosure Statement
	The information disclosure statement submitted on 06/21/2021 was/were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. Three of the NPL documents (Citation Nos. 1, 23 and 45) only include a Title-page and/or Table of Contents and therefore were not considered (See MPEP § 609.01(B)(2)(b)).

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
Scope of the Claimed Invention:
	Applicant claims a method of improving cognitive functioning in a human comprising: administering to a human a composition comprising an amount of inositol- stabilized arginine silicate effective to improve cognitive functioning in the human, wherein the composition does not include other ingredients that are known to improve cognitive functioning; wherein the amount of inositol-stabilized arginine silicate administered is between about 0.5 g to about 5 g per day; wherein the improving cognitive function is selected from the group consisting of: improving mood in a human in need thereof, improving memory in a human in need thereof, improving abstract reasoning in a human in need thereof, improving perceived energy levels in a human in need thereof, improving attention/working memory in a human in need thereof, improving new verbal learning and recall in a human in need thereof, improving expressive language ability in a human in need thereof, improving visual construction in a human in need thereof, and improving executive function in a human in need thereof.
	The examiner raises an issue under 112(a) based on the written description requirement for the claim language “does not include other ingredients that are known to improve cognitive function” as the Specification only includes one species, and it is not exactly clear what the scope of “ingredients that are known to improve cognitive functioning” should be in the context of the claimed invention.

Disclosure of the Prior Art:
	Lockhart et al.1 teaches cholinergic replacement therapy (p. 122, §3.1) including that “currently the only drugs to have demonstrated clinically significant effects in controlled multicenter trials, and thus authorised for the treatment of AD are the acetylcholinesterase (AChE) inhibitors; Donepezil (Aricepte), Rivastigmine (Exelone), Galanthamine (Reminyle), and Tacrine (Cognexe).” (p. 122, col. 2, §3.1, lines 22-27). Lockhart et al. teaches Muscarinic and nicotinic receptor compounds 
	Kumar et al.2 teaches that “Cognitive disorders can be associated with brain trauma, neurodegenerative disease or as a part of physiological aging. Aging in humans is generally associated with deterioration of cognitive performance and, in particular, learning and memory. Different therapeutic approaches are available to treat cognitive impairment during physiological aging and neurodegenerative or psychiatric disorders. Traditional herbal medicine and numerous plants, either directly as supplements or indirectly in the form of food, improve brain functions including memory and attention. More than a hundred herbal medicinal plants have been traditionally used for learning and memory improvement, but only a few have been tested in randomized clinical trials.” (abstract). 
	Kumar et al. teaches that “In this review, we will discuss available clinical data of herbal compounds for disorders involving learning and memory impairment. We have chosen those natural products for which substantial clinical data are available for improving cognition. Besides natural products in clinical trials, we have listed those plants whose experimental data or initial clinical data seem promising and have potential to reach a clinical trial in the near future.” (p. 10504, 3rd paragraph). And further teaches Natural bioactive compounds in clinical trials for the same (Table 1) including: galantamine, Huperzine A, Bacognize®, Bacopa monniera, BT-11 (extracted from roots of Polygala tenuifolia), EGb 761, Standardized extract of Ginkgo biloba, Standardized extract of Panax ginseng, Ginseng, Cereboost (P. quinquefolius standardized to 10.65% ginsenosides), G115, HT100 (proprietary North American ginseng extract), LGNC-07 (combination of green tea extract and L-Theanine/1,680 mg), Green Tea, Total Tea, Salvia officinalis extract, S. lavandulaefolia, Tofu, and Dietary phytoestrogens. 
	Edmonds et al.3 teaches that “Research has shown that water supplementation positively affects cognitive performance in children and adults.” (abstract, lines 1-2).
Disclosure of the Instant Application:

Discussion:
	It is clear from the prior art there are numerous ingredients that are known to improve cognitive functioning, from therapeutics such as Donepezil, Rivastigmine, Galanthamine, and Tacrine (as taught by Lockhart et al.) to natural products such as Ginkgo biloba, Ginseng, Green Tea, Total Tea, Salvia officinalis extract, S. lavandulaefolia, Tofu, and Dietary phytoestrogens (as taught by Kumar et al.) to water (as taught by Edmonds et al.). While there are many ingredients that are known to improve cognitive functioning in the art to which the invention pertains, the as-file Application discloses only one species and does not provide any context of what species should be considered to fall within the scope of “other ingredients that are 
	The examiner suggests Applicants delete the proviso and use the transitional phrase “consisting essentially of” as defined in the Specification to overcome this rejection and more particularly define the claimed subject matter.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
wherein the improving cognitive function is selected from the group consisting of: improving mood in a human in need thereof, improving memory in a human in need thereof, improving abstract reasoning in a human in need thereof, improving perceived energy levels in a human in need thereof, improving attention/working memory in a human in need thereof, improving new verbal learning and recall in a human in need thereof, improving expressive language ability in a human in need thereof, improving visual construction in a human in need thereof, and improving executive function in a human in need thereof. [emphasis added]. The claim includes the patient class “a human, that is mentally or physically fatigued” and further “a human in need” of:  “improving mood,” “improving abstract reasoning,” “improving perceived energy levels,” “improving attention/working memory,” “improving new verbal learning and recall,” “improving expressive language ability,” “improving visual construction,” or “improving executive function”.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered 
	The examiner suggests Applicants delete the “a human in need thereof” from each of the Markush elements in claim 1, lines 7-14, and replace this with the desired outcome, for example “improving mood in the human as determined by an improvement a Profile of Mood States test”, as this more particularly defines “the improving cognitive function” desired as per the Markush grouping in claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JUTURU (US 7,576,132; published August, 2009).
Applicants Claims
	Applicant claims a method of improving cognitive functioning in a human comprising: administering to a human a composition comprising an amount of inositol- stabilized arginine silicate effective to improve cognitive functioning in the human, wherein the composition does not include other ingredients that are known to improve cognitive functioning; wherein the amount of inositol-stabilized arginine silicate administered is between about 0.5 g to about 5 g per day; wherein the improving cognitive function is selected from the group consisting of: improving mood in a human in need thereof, improving memory in a human in need thereof, improving abstract reasoning in a human in need thereof, improving perceived energy levels in a human in need thereof, improving attention/working memory in a human in need thereof, improving new verbal learning and recall in a human in need thereof, improving expressive language ability in a human in need thereof, improving visual construction in a human in need thereof, and improving executive function in a human in need thereof.
Elected Species: The Office has required election of “a particular condition needing improved cognitive function or a particular cognitive disorder,” and Applicants elected “the species directed towards mental or physical fatigue, to which Claims 2 & 3 are drawn.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)

	JUTURU teaches “The present invention also provides a method of improving
and reducing the infections and infectious diseases and decreases the inflammatory markers associated with cardiovascular disease and bone and joint health disease or disorders in an individual, preferably a mammal, and infections associated with cardiovascular diseases, bone and joint health disorders and associated complications comprising the step of administering to the individual an effective amount of an arginine-silicate-inositol complex. Preferably, the administering step is parenteral or oral. Advantageously, the effective amount is between about 2 mg and about 2,500 mg.” [emphasis added](col. 4, lines 11-16). JUTURU further arginine silicate inositol is administered three times daily in an amount ranging from about 2 mg to about 2,500 mg.” [emphasis added]. And that “said arginine silicate inositol complex is administered parenterally or orally” (col. 19, lines 60-64; & claims 10 & 14)(instant claim 1, “an amount of inositol-stabilized arginine silicate effective to improve cognitive functioning in a human”; instant claims 7-8).
	JUTURU further teaches that “The present invention also provides a method of reducing the risk of damage due to inflammatory diseases and infections of the brain, heart, lungs, liver, kidneys, skin and gastrointestinal tract. Such inflammatory diseases and infections includes bacterial, fungal and viral diseases, such as cysticercosis, bacterial meningitis, tuberculosis, sarcoidosis, complications of meningitis, herpes simplex virus infection, lyme disease, congenital infections, toxoplasmosis, cytomegalovirus (CMV) infection, rubella, human immunodeficiency virus (HIV) infection, Acquired Immunodeficiency Syndrome (AIDS)-related infections, encephalitis (including post-infection encephalitis and encephalitis caused by HIV or CMV), cryptococcosis and progressive multifocal leukoencephalopathy (PML). Other treatable disorders include, but are not limited to, arthritis, inflammatory skin conditions, transplant-related diseases, inflammatory chronic obstructive pulmonary disease and endocrine system-related diseases.” [emphasis added](col. 4, lines 22-40). JUTURU further teaches “Still another embodiment of the invention is a method for treating disorders caused by or exacerbated by reduced levels of nitric oxide, preferably pulmonary hypertension, renal disease, atherosclerosis, coronary heart disease, myocardial infarction, ischemia, stroke, hypertension, diabetes, hypercholesterolemia, hyperglycemia, heart failure, Fabry's disease, chronic obstructive pulmonary disease (COPD), […].” (col. 6, lines 39-45).
	The examiner notes that disease conditions that directly affect the brain, and reasonably would have also negatively impacted cognition in a human patient, include: Meningitis is an infection of the meninges, the membranes that surround the brain and spinal cord. Encephalitis is inflammation of the brain itself. Progressive multifocal leukoencephalopathy (PML) is a disease of the white matter of the brain, caused by a virus infection that targets cells that make myelin--the material that insulates nerve cells (neurons). Stroke is a clearly a brain disease that occurs when the blood supply to part of your brain is interrupted or reduced, preventing brain tissue from getting oxygen and nutrients, and resulting in brain cell death. Thus, while the patient class of the instant claims “a human that is mentally or physically fatigued” (instant claims 2 & 3) clearly encompasses a vast number of 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JUTURU is that JUTURU does not expressly teach improving cognitive function by their method or a specific embodiment wherein the arginine silicate inositol is administered to a human patient that is described as mentally and/or physically fatigued.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer arginine silicate inositol to a patient that is mentally and/or physically fatigued in an amount of 1,500 mg/day, as suggested by JUTURU, in order to reduce the risk of damage due to inflammatory diseases and infections of the brain such as bacterial meningitis, complications of meningitis, encephalitis (including post-infection encephalitis and encephalitis caused by HIV or CMV), cryptococcosis and progressive multifocal leukoencephalopathy (PML), and/or stroke, in said patient. The examiner notes that a patient having infections of the brain such as bacterial meningitis, complications of meningitis, encephalitis (including post-infection encephalitis and encephalitis caused by HIV or CMV), cryptococcosis and progressive multifocal leukoencephalopathy (PML), and/or stroke would have prima facie been a mentally and/or physically fatigued patient.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JUTURU as applied to claims 1-3, 7 and 8 above, and further in view of a reference selected from the group consisting of: Al-Qazzaz et al. (“Cognitive impairment and memory dysfunction after a stroke diagnosis: a post-stroke memory assessment,” 2014, Neuropsychiatric Disease and Treatment Vol. 10, pp. 1677–1691); Hoogman et al. (“Cognitive outcome in adults after bacterial meningitis,” 2007; Journal of Neurology, Neurosurgery & Psychiatry, Vol. 78, No. 10, pp. 1092-1096); Carlson et al. (“Predictors of neurocognitive outcomes on antiretroviral therapy after cryptococcal meningitis: a prospective cohort study,” 2014; Metabolic brain disease Vol. 29, No. 2, pp. 269-279); Kurmann et al. “Progressive multifocal leukoencephalopathy in common variable immunodeficiency: mitigated course under mirtazapine and mefloquine,” 2015; Journal of neurovirology,  Vol. 21, No. 6, pp. 694-701); or Hung et al. (“Cognitive Decline among Patients with Chronic Obstructive Pulmonary Disease,” 2009; American Journal of Respiratory and Critical Care Medicine, Vol. 180, No. 2, pp. 134-137).

Applicants Claims
	Applicant claims a method of improving cognitive functioning in a human comprising: administering to a human a composition comprising an amount of inositol- stabilized arginine silicate effective to improve cognitive functioning in the human, as discussed above.
	Applicant further claims the step of improving cognitive functioning and the identifying includes administering one or more cognitive tests (instant claim 4). 
Elected Species: The Office has required election of “a particular condition needing improved cognitive function or a particular cognitive disorder,” and Applicants elected “the species directed towards mental or physical fatigue, to which Claims 2 & 3 are drawn.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            JUTURU teaches that “Arginine, an essential amino acid, is the biosynthetic precursor for the nitric oxide (NO) produced by vascular endothelium […].”, as discussed above and incorporated herein by reference.	 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	Al-Qazzaz et al. teaches that “Cognitive impairment and memory dysfunction following stroke diagnosis are common symptoms that significantly affect the survivors’ quality of life. Stroke patients have a high potential to develop dementia within the first year of stroke onset. […] This review aims to combine available neuropsychological assessments to develop a post-stroke memory assessment (PSMA) scheme based on the most recognized and available studies. The proposed PSMA is expected to assess different types of memory functionalities that are related to different parts of the brain according to stroke location. An optimal therapeutic program that would help stroke patients enjoy additional years with higher quality of life is presented.” (abstract). 
	Hoogman et al. teaches cognitive outcomes in adults after bacterial meningitis (see whole document). Hoogman et al. teaches that “ Even in patients with apparent good recovery, cognitive impairment occurs frequently, especially after pneumococcal meningitis. The cognitive functions affected by bacterial meningitis differ between studies, most likely because of the limited numbers of patients 
	Carlson et al. teaches that “HIV-related neurologic complications are a significant cause of global morbidity and mortality. Cryptococcal meningitis is the most common central nervous system (CNS) infection in persons with AIDS worldwide and the most common cause of meningitis in Sub-Saharan Africa.” (p. 269, col. 2, §Introduction, lines 1-5). Carlson et al. teaches that “Cryptococcal meningitis survivors had a “baseline” neurocognitive evaluation conducted approximately 1-month after diagnosis. Follow-up neurocognitive evaluations were performed at 3, 6, and 12 months.” And “The test battery included: World Health Organization-University of California-Los Angeles Auditory Verbal Learning Test (WHO-UCLA AVLT) ([…]), Digit Span Forward and Backward, Semantic Verbal Fluency ([…]), Timed Gait ([…]), Grooved Pegboard ([…]), Finger Tapping ([…]), Weschler Adult Intelligence Scale Symbol Digit ([…]), and Color Trails 1 and 2 ([…]). Table 1 provides further test details.” (p. 270, col. 2, §Clinical evaluation, paragraphs 1-2, Table 1).
	Kurmann et al. teaches that “Progressive multifocal leukoencephalopathy (PML) is caused by JC polyomavirus (JCPyV or JC virus (JCV)) infection of the central nervous system. PML risk factors are HIV infection, immunosuppressive therapy after organ and stem cell transplantation, and immunomodulatory agents st paragraph). Kurmann et al. further teaches that “Our study complies with the Declaration of Helsinki and was approved by the local ethics committee of Bern. Written informed consent was obtained. The 56-year-old patient was followed up at ∼3 monthly intervals between September 2012 and August 2014, when he was last seen, with general clinical and neurological examinations, assessments of Rankin scale and Barthel index (disability, independence in daily activities), Berg balance test (for static and dynamic balance abilities), 10-m walking test, Montreal Cognitive Assessment (MoCA, cognition), and nine-hole peg and box and block tests (manual fine and coarse motor skills performed with right hand under physiotherapist supervision).” (p. 696, col. 1, lines 1-12).
	Hung et al. teaches that “Chronic obstructive pulmonary disease (COPD), including emphysema and chronic bronchitis, affects nearly 14 million adults in the United States and caused more than 130,000 deaths in 2005. The prevalence of COPD increases with age, reaching nearly 14% among those over age 75. It exacerbates a number of problems that burden older adults, including functional disability, cardiovascular morbidity and mortality, and depression and anxiety.” And that “Cognitive impairment, characterized by memory loss, on the other hand, is a significant concern for older adults, because it can cause functional disability and decrease quality of life. Previous studies have observed a higher rate of cognitive
st paragraph through col. 2, line 3). Hung et al. further teaches “Our study included data from the 1996, 1998, 2000, and 2002 waves of the HRS. A similar 35-point cognitive scale was used in all of these waves, which enabled us to compare trends of cognition scores over time. By 1996, there remained 10,964 respondents within the cohort. The full cognition test was performed on all respondents in 1996 regardless of age, but starting from 1998, the full test was performed only on those older than 65 years of age at the time of each survey. We limited our sample to individuals who had completed cognitive testing at baseline in 1996 and in at least one of the subsequent waves in 1998, 2000, or 2002.” (p. 135, col. 1, 1st paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer arginine silicate inositol to a patient that is mentally and/or physically fatigued in an amount of 1,500 mg/day in order to reduce the risk of damage due to inflammatory diseases and infections of the brain such as bacterial meningitis, complications of meningitis, encephalitis (including post-infection encephalitis and encephalitis caused by HIV or CMV), cryptococcosis and progressive multifocal leukoencephalopathy (PML), 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JUTURU as applied to claims 1-3, 7 and 8 above, and further in view of Nutrition 21 (https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record -- entered 10/18/2018).
Applicants Claims
	Applicant claims a method of improving cognitive functioning in a human comprising: administering to a human a composition comprising an amount of inositol- stabilized arginine silicate effective to improve cognitive functioning in the human, as discussed above.
	Applicant further claims the method of claim 1, further comprises administering an amount of a chromium containing complex (instant claim 9).
Elected Species: The Office has required election of “a particular condition needing improved cognitive function or a particular cognitive disorder,” and Applicants elected “the species directed towards mental or physical fatigue, to which Claims 2 & 3 are drawn.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            JUTURU teaches that “Arginine, an essential amino acid, is the biosynthetic precursor for the nitric oxide (NO) produced by vascular endothelium […].”, as discussed above and incorporated herein by reference.	 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	As described above, JUTURU teaches the limitations of Claim 1. They do not teach the administration of a chromium containing complex (instant claim 9). However, Nutrition 21 teaches that administration of chromium picolinate, i.e., a chromium containing complex, improves cognition (page 1). And states that: “These ingredients have been scientifically tested for their ability to improve cognitive function.” (p. 2/3, last two lines), and “Chromium picolinate is an essential trace mineral that promotes healthy blood sugar, which is important because glucose helps fuel the brain.” (p. 3/3, lines 1-2). It would have therefore been obvious to one of ordinary skill to administer chromium picolinate to patients suffering from brain diseases such as infections of the brain, bacterial meningitis, complications of meningitis, encephalitis (including post-infection encephalitis and encephalitis caused by HIV or CMV), cryptococcosis and progressive multifocal leukoencephalopathy (PML), stroke and chronic obstructive pulmonary disease (COPD), as taught by JUTURU.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer arginine silicate inositol to a patient that is mentally and/or physically fatigued in an amount of 1,500 mg/day, as discussed above, and further to administer chromium picolinate, as suggested by Nutrition 21 as having beneficial brain-treating effects including promoting healthy blood sugar, which is important because glucose helps fuel the brain.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive as Applicants have provided no substantive arguments.
The examiner notes that the Applicant’s arguments do not mention unexpected results, however the as-filed Specification discloses that “Disclosed herein is the surprising result that ASI can improve a subject’s cognitive test results.” (p. 1, [0003]  & p. 9, [0034]). The examiner directs Applicants to MPEP §716 discussing a showing of unexpected results including that: evidence must show unexpected results (MPEP §716.02(a)), the burden is on Applicants to establish that the results are in fact unexpected and significant (MPEP §716.02(b)), and any unexpected results must be commensurate in scope with the claimed invention (MPEP §716.02(d)). The examiner suggests that in view of the substantial overlap between the instantly claimed invention and the prior art JUTURU (common inventor James R. Komorowski), relying on unexpected results may be the best way to forward prosecution in the instant Application, if Applicants can in fact be established as unexpected results some results commensurate with the claimed invention. Currently, the claims are not considered commensurate as the patient class is a human patient (generic), the administration method is generic, the amount of inositol-stabilized arginine silicate administered in broad (between about 0.05 g to about 5 g/day).
	The results (Examples 1-2) include oral administering 1500 mg/day in human patients (p. 23, [0091] to [0094]) where the patient class includes “adult males, aged 18 to 35 years, with BMI 19 to < 29.9 kg/m2, non-smoker, having performed weight 
	Additional results including individuals with cognitive deficits (Example 3) includes administration of 1 g twice daily (i.e. 2000 mg/day), to “50 subjects are screened for cognitive deficits based on self-reporting or reporting by friends or family members.” by a battery of four tests including the modified mini-mental state examination (3MS), the cognitive abilities screening instrument (CASI), the brief Alzheimer Screen (BAS), and the short memory questionnaire (SMQ) (p. 28, [0109]). The results include Group A: inositol-stabilized arginine silicate alone, Group B: inositol-stabilized arginine silicate + donepezil, and Group C: inositol-stabilized arginine silicate + chromium, as well as a Control Group: receiving 2 grams of a placebo complex (inositol alone) per day in 1 gram doses (p. 28, [0109] through p. 29, [0112]).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-3, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. 7,576,132 (JUTURU, above; hereafter ‘132).
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of ‘132 in view of in view of a reference selected from the group consisting of: Al-Qazzaz et al. (“Cognitive impairment and memory dysfunction after a stroke diagnosis: a post-stroke memory assessment,” 2014, Neuropsychiatric Disease and Treatment Vol. 10, pp. 1677–1691); Hoogman et al. (“Cognitive outcome in adults after bacterial meningitis,” 2007; Journal of Neurology, Neurosurgery & Psychiatry, Vol. 78, No. 10, pp. 1092-1096); Carlson et al. (“Predictors of neurocognitive outcomes on antiretroviral therapy after cryptococcal meningitis: a prospective cohort study,” 2014; Metabolic brain disease Vol. 29, No. 2, pp. 269-279); Kurmann et al. “Progressive multifocal leukoencephalopathy in common variable immunodeficiency: mitigated course under mirtazapine and mefloquine,” 2015; Journal of neurovirology,  Vol. 21, No. 6, pp. 694-701); or Hung et al. (“Cognitive Decline among Patients with Chronic Obstructive Pulmonary Disease,” 2009; American Journal of Respiratory and Critical Care Medicine, Vol. 180, No. 2, pp. 134-137).
	Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of ‘132 in view of Nutrition 21 (https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record).
	Instant claims 1, 4 and 9 are discussed above.
	With regard to claim 1, ‘132 claims a method of administering inositol-stabilized arginine complex to an individual (Claim 10), including a mammal (claim 15) where a human patient would have been an anticipated choice. ‘132 claims treating “a disorder caused by or exacerbated by reduced levels of nitric oxide in an individual” (claim 10) including chronic obstructive pulmonary disease (COPD) (claim 11), and including stroke (disclosed: col. 6, lines 39-39-43), infections of the brain such as bacterial meningitis, encephalitis, progressive multifocal leukoencephalopathy (PML) (disclosed: col. 4, lines 22-40).
	The difference between the instantly rejected claims and the claims of ‘132 is that the claim of ‘132 do not expressly claim a step of cognitive testing in the treated individual (instant claim 4) or further administering an amount chromium containing 
	The teachings of Al-Qazzaz et al., Hoogman et al., Carlson et al., Kurmann et al., and Hung et al. are discussed above and incorporated herein by reference.
	The teachings of Nutrition 21 are discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘132 because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is substantially identical, and the patient class overlaps with the patient class of the instant claims (claim 10 & 11-in part). Additionally, it would have been prima facie obvious to administer cognitive testing in a patient suffering from a brain disease (stroke, bacterial meningitis, encephalitis, progressive multifocal leukoencephalopathy (PML)) or a disease that would have been reasonably expected to affect cognition (COPD), in order to properly assess cognitive functioning (change) in a patient with a brain disease. The skilled artisan would have been motivated to modify the claims of ‘132 and produce the instantly rejected claim in order to claim additional disease conditions treatable with inositol-stabilized arginine. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- .05 g to 5 g/day -- substantially identical, and the patient class overlaps with the patient class of the instant claims, additionally 
	Claims 1-4, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. 10,959,971 (hereafter ‘971).
	Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of ‘971 in view of Nutrition 21 (https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record).
	Instant claims 1, 4 and 9 are discussed above.
	With regard to claim 1, ‘971 claims  a method of improving cognitive functioning in a human comprising: administering an amount of an inositol-stabilized arginine silicate complex and free inositol effective to improve cognitive functioning in the human (claim 1). And wherein the amount of inositol-stabilized
arginine silicate complex administered is between about 0.5 g to 5 g per day (claim 2). 
	The difference between the instantly rejected claims and the claims of ‘971 is that the claim of ‘971 do not expressly claim a step of cognitive testing in the treated individual (instant claim 4) or further administering an amount chromium containing complex (instant claim 9).
	In regards to the cognitive testing (instant claim 4), the broadest reasonable interpretation includes any test that can measure improved cognitive function. ‘917 further claims  “the improving cognitive functioning comprises increasing the speed to perform a task, decreasing the number of errors when performing a task, 
	The teachings of Nutrition 21 are discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘917 because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is identical, and the patient class overlaps with the patient class of the instant claims (a human). Additionally, it would have been prima facie obvious to administer cognitive testing in a human to establish “the improving cognitive functioning” in “increasing the speed to perform a task, decreasing the number of errors when performing a task, improving performance when playing a video game, and/or more accurate control of an unmanned vehicle or remote controlled vehicle.” The skilled artisan would have been motivated to modify the claims of ‘917 and produce the instantly rejected claim in order to claim additional cognitive results from the administering of inositol-stabilized arginine. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is identical, and the patient class overlaps with the patient class of the instant claims (a human), additionally extending the same method to additional cognitive results would have required no more than an ordinary level of skill in the art.
	Claims 1-4, 7 and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/202,011 (hereafter ‘011).
	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. ‘011 in view of Nutrition 21 (https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record).
	Instant claims 1, 4 and 9 are discussed above.
	With regard to claim 1, ‘011 claims  a method of improving cognitive functioning in a human comprising: administering an amount of an inositol-stabilized arginine silicate complex and free inositol effective to improve cognitive functioning in the human (claim 1). And wherein the amount of inositol-stabilized
arginine silicate complex administered is between about 0.5 g to 5 g per day (claim 2).	The difference between the instantly rejected claims and the claims of ‘011 is that the claim of ‘011 do not expressly claim a step of cognitive testing in the treated individual (instant claim 4) or further administering an amount chromium containing complex (instant claim 9).
	In regards to the cognitive testing (instant claim 4), the broadest reasonable interpretation includes any test that can measure improved cognitive function. ‘011 further claims  “the improving cognitive functioning comprises increasing the speed to perform a task, decreasing the number of errors when performing a task, improving performance when playing a video game, and/or more accurate control of an unmanned vehicle or remote controlled vehicle.” (claim 7), thus implicitly requiring a cognitive test to determine the result of “increasing the speed to perform 
	The teachings of Nutrition 21 are discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘011 because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is identical, and the patient class overlaps with the patient class of the instant claims (a human). Additionally, it would have been prima facie obvious to administer cognitive testing in a human to establish “the improving cognitive functioning” in “increasing the speed to perform a task, decreasing the number of errors when performing a task, improving performance when playing a video game, and/or more accurate control of an unmanned vehicle or remote controlled vehicle.” The skilled artisan would have been motivated to modify the claims of ‘011 and produce the instantly rejected claim in order to claim additional cognitive results from the administering of inositol-stabilized arginine. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is identical, and the patient class overlaps with the patient class of the instant claims (a human), additionally extending the same method to additional cognitive results would have required no more than an ordinary level of skill in the art.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
06/21/2021 have been fully considered but they are not persuasive.
	Applicant’s argument that “Juturus’s claim 10 is to treating ‘disorders’ as are defined in Juturus’s Summary of the Invention. In proper reading of Juturu’s teachings therein, it is clear that to have an obviousness-type double patenting over Juturu, the Office Action would have to change the actual scope of a properly construed claim 10 of Juturu.” (p. 11, lines 8-12).
	The examiner respectfully disagrees. The instantly rejected claims are directed to methods of improving cognitive function in a human by administering inositol-stabilized arginine silicate (instant claim 1), where the active agent -- inositol-stabilised arginine -- is the same, the method step of administering is the same, the dose -- .05 g to 5 g/day -- substantially identical, and the patient class overlaps with the patient class of the instant claims (claim 10 & 11-in part). Particularly the definition of “disorders” in claim 10 of ’132 is properly construed as including stroke and COPD each of which would have been expected to be accompanied by cognitive deficits, as well as other brain “disorders” such as infections of the brain such as bacterial meningitis, encephalitis, progressive multifocal leukoencephalopathy (PML) (disclosed: col. 4, lines 22-40).
Conclusion
Kirkorian et al. ("Improved cognitive-cerebral function in older adults with chromium supplementation," 2010, Nutritional Neuroscience, Vol. 13, No. 3, pp. 116-122) is cited as teaching improved cognitive-cerebral function in older adults with chromium supplementation, particularly chromium picolinate (CrPic)(see whole document).
	Claims 1-4 and 7-9 are pending and have been examined on the merits. Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(a) (Written Description); claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b); claims 1-4 and 7-9 are rejected under 35 U.S.C. 103; and claims 1-4 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. 7,576,132. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619        



/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Cognition enhancing or neuroprotective compounds for the treatment of cognitive disorders: why? when? which?” 2003, ELSEVIER; Experimental Gerontology, Vol. 38, pp. 1119-128.
        2 “Promising Therapeutics with Natural Bioactive Compounds for Improved Learning and Memory -- A Review of Randomized Trials,” 2012, Molecules, Vol. 17, pp. 10503-10539.
        3 “Water consumption, not expectancies about water consumption, affects cognitive performance in adults,” 2013, ELSEVIER, Appetite, Vol. 60, pp. 148-153.